Citation Nr: 0121988	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
traumatic arthritis and disc disease, lumbar spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
traumatic arthritis and disc disease, lumbar spine, rated as 
10 percent disabling prior to September 28, 2000.

3.  Entitlement to a temporary total disability rating due to 
individual unemployability resulting from service connected 
disability.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1976.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a November 1996 rating decision 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which 
established service connection for chronic mechanical low 
back pain and assigned a noncompensable disability evaluation 
effective April 26, 1996, the date of claim on appeal.  A 
notice of disagreement was received in December 1996.  In 
December 1996, the RO furnished the veteran with a statement 
of the case.  Subsequently, the veteran filed a substantive 
appeal of this issue in December 1996.

During the course of this appeal, the RO granted an increased 
rating of 10 percent, effective April 26, 1996, by means of 
an October 1997 rating action.  As this was not a full grant 
of benefits sought on appeal, the claim remained open.  The 
veteran subsequently testified at a hearing before a RO 
hearing officer in April 1998.

In July 1999, the case was remanded to the RO for further 
evidentiary development.  

In June 2000, the RO promulgated a rating action denying a 
total disability rating based on individual unemployability 
resulting from service connected disability (TDIU).  Upon 
receipt of notice of this action, the veteran filed a notice 
of disagreement that was received by the RO in July 2000. 

While the case was in remand status at the RO, the RO issued 
a February 2001 rating action establishing a 40 percent 
disability rating effective September 28, 2000.  As this is 
not a full grant of benefits sought on appeal, the veteran's 
claim remains open.  In May 2001, the veteran testified at a 
hearing before the undersigned Member of the Board sitting at 
the RO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§  5100-5107 (West Supp. 2001).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).   

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  While the veteran has been afforded VA examinations 
in conjunction with claims, the evidence shows that he has 
referenced the existence of recent medical evidence that is 
not presently associated with the claims folder.  Pursuant to 
the VCAA, remand is necessary to obtain these potentially 
probative medical records.  The Board notes that in a 
December 1996 statement, the veteran indicated that he had 
been seeing a doctor who had a "much different diagnosis 
than that of the VA hospital."  According to the veteran, 
this doctor had determined that he was at least 90 percent 
disabled.  Similarly, in his subsequent substantive appeal 
dated in December 1996, the veteran indicated that his 
attorneys had him under a doctor's care and that the opinion 
of this physician differed from those of the VA physicians.  
A copy of treatment records from this private physician are 
potentially probative to the veteran's claim for an increased 
rating prior to September 28, 2000 and must be obtained.  

Similarly, at his recent May 2001 hearing before the 
undersigned, the veteran indicated that he had been 
hospitalized at the VA hospital in Charleston, South 
Carolina, within the past year.  While VA outpatient 
treatment records dating from April 2000 to November 2000 
have been associated with the claims folder, records of 
inpatient hospitalization, as referenced by the veteran, are 
not presently associated with the claims folder.  As this 
recent treatment is potentially probative to the veteran's 
claims for an increased rating, records of this treatment 
must be obtained and associated with the claims folder.  The 
procurement of such pertinent medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  

With respect to the appellant's claim of entitlement to TDIU 
benefits, a remand is necessary to provide the appellant with 
a Statement of the Case.  Under pertinent VA regulations, a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2000).  As stated previously, entitlement to TDIU 
benefits was denied by means of a July 2000 rating action.  A 
copy of this decision was mailed to the veteran on July 21, 
2000.  Subsequently, on July 31, 2000, the RO received a 
statement from the veteran wherein he indicated that he was 
disappointed in the prior decision and was unemployable.  As 
this correspondence indicates that the appellant was 
expressing disagreement with the prior denial of TDIU 
benefits, the Board will construe the statement as a NOD to 
the July 2000 rating action.  Under the Court's holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), the 
aforementioned NOD initiates review by the Board of the RO's 
July 2000 decision.  Accordingly, this issue must be remanded 
to have the RO issue a Statement of the Case regarding the 
claims.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who treated the veteran for his 
service connected low back disability 
since 1995.  In particular, the veteran 
should be asked to provide the name and 
address of the doctor(s) referenced in 
his December 1996 statement and 
substantive appeal.  After securing the 
necessary release(s), the RO should 
obtain any treatment or evaluation 
reports not currently of record.  

The RO should also obtain records of the 
recent VA hospitalization at the 
Charleston, South Carolina, VA Medical 
Center referenced by the veteran during 
his May 2001 hearing and associate these 
records with his claims folder.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  In addition, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  

3.  If the veteran's claims for increased 
ratings remain denied, either in whole or 
in part, he and his representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  Additionally, the RO should furnish 
to the appellant and his representative a 
Statement of the Case addressing the 
issue of entitlement to a total 
disability rating due to individual 
unemployability resulting from service 
connected disability.  This Statement of 
the Case should summarize the law and 
evidence relied on in the determination 
of his claim.  The RO should also inform 
the veteran of his appellate rights with 
respect to his claim.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The purpose of 
this REMAND is to satisfy due process concerns.  No inference 
should be drawn regarding the final disposition of this 
claim.  Additionally, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is advised that 
if there is additional evidence that can be obtained or 
generated, he should submit that evidence to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




